UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 28, 2013 Znomics, Inc. (Exact name of registrant as specified in its charter) Nevada 333-136372 52-2340974 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 301 Carlson Parkway, Suite 103 Minneapolis, MN (Address of principal executive offices) (Zip Code) (952) 253-6032 (Registrant’s telephone number, including area code) (Former name or former address since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01Other Events On March 28, 2013, by written action, the Board of Directors of Znomics, Inc. (the "Company") resolved to begin voluntary filings of financial information with the OTC Markets Group through their OTC Disclosure & News Service. The Board of Directors also resolved to discontinue its voluntary filing of financial and other information with the Securities and Exchange Commission ("SEC"), effective immediately. The Company's financial reports, beginning with the annual report for the year ended December 31, 2012, can be found at www.otcmarkets.com. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZNOMICS, INC. Date:March 28, 2013 By: /s/David G. Latzke David G. Latzke Chief Financial Officer
